UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-K (Mark One) R ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: JUNE30, 2007 OR £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 1-13988 DeVry Inc. (Exact name of registrant as specified in its charter) DELAWARE 36-3150143 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) ONE TOWER LANE, SUITE1000, 60181 OAKBROOK TERRACE, ILLINOIS (Zip Code) (Address of principal executive offices) Registrant’s telephone number; including area code: (630)571-7700 Securities registered pursuant to section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered: Common Stock $0.01Par Value NYSE, CSE Common Stock Purchase Rights NYSE Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well known seasoned issuer, as defined in Rule405 of the Securities Act.YesRNo£ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes£NoR Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesRNo£ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act (Check one): Large Accelerated FilerYesR Accelerated Filer£ Non Accelerated Filer£ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes£NoR State the aggregate market value of the voting and non-voting common equity held by nonaffiliates as of the last business day of the Registrant’s most recently completed second fiscal quarter computed by reference to the price at which the common equity was last sold. Shares of common stock held directly or controlled by each director and executive officer have been excluded. Determination of stock ownership by non-affiliates was made solely for the purpose of responding to this requirement and the Registrant is not bound by this determination for any other purpose. December 29, 2006 - $1,679,938,820 Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. August 15, 2007— 71,096,607shares of Common Stock, $0.01par value DOCUMENTS INCORPORATED BY REFERENCE Certain portions of the Registrant’s definitive Proxy Statement for the Annual Meeting of Stockholders to be held on November7, 2007, are incorporated into PartIII of this Form10-K to the extent stated herein. 1 DeVry Inc. ANNUAL REPORT ON FORM10-K FISCAL YEAR ENDED JUNE30, 2007 TABLE OF CONTENTS Page# PARTI Item1 — Business 3 Item1A — Risk Factors 32 Item1B — Unresolved Staff Comments 33 Item2 — Properties 33 Item3 — Legal Proceedings 36 Item4 — Submission of Matters to a Vote of Security Holders 36 — Executive Officers 37 PARTII Item5 — Market for Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 38 Item6 — Selected Financial Data 40 Item7 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 40 Item7A — Quantitative and Qualitative Disclosures about Market Risk 57 Item8 — Financial Statements and Supplementary Data 58 Item9 — Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 58 Item9A — Controls and Procedures 58 Item9B — Other Information 59 PARTIII Item10 — Directors, Executive Officers and Corporate Governance 87 Item11 — Executive Compensation 87 Item12 — Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 87 Item13 — Certain Relationships and Related Transactions, and Director Independence 87 Item14 — Principal Accountant Fees and Services 87 PARTIV Item15 — Exhibits and Financial Statement Schedules 88 — Financial Statements 88 — Financial Statement Schedules 88 — Exhibits 88 SIGNATURES 90 2 Table of Contents FORWARD-LOOKING STATEMENTS Certain statements contained in this annual report on Form10-K, including those that affect DeVry’s expectations or plans, may constitute forward-looking statements subject to the Safe Harbor Provision of the Private Securities Litigation Reform Act of 1995. These forward-looking statements generally can be identified by phrases such as DeVry Inc. or its management “anticipates,” “believes,” “estimates,” “expects,” “forecasts,” “foresees,” or other words or phrases of similar import. Actual results may differ materially from those projected or implied by these forward-looking statements. Potential risks and uncertainties that could affect DeVry’s results are described more fully in Item1A, “Risk Factors” and in the subsections of “Item1—
